NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TREMANE DARNELL CARTHEN,                        No. 21-15063

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00227-DAD-EPG

 v.
                                                MEMORANDUM*
P. SCOTT; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Federal prisoner Tremane Darnell Carthen appeals pro se from the district

court’s judgment dismissing his action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

violations of his constitutional rights. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Hamilton v.

Brown, 630 F.3d 889, 892 (9th Cir. 2011). We vacate and remand.

      On appeal, Carthen submitted objections to the magistrate judge’s finding

and recommendations and a proposed amended complaint. Carthen claims that

these documents were not filed in the district court due to his prison’s failure to

mail the documents. Because Carthen’s proposed amended complaint includes

allegations that may cure the deficiencies noted by the findings and

recommendations, we vacate the judgment and remand for the district court to

consider whether Carthen should be allowed to file an amended complaint.

      On remand, the district court should address whether a Bivens remedy exists

for the various claims Carthen asserts. See Ziglar v. Abbasi, 137 S. Ct. 1843

(2017).

      Carthen’s motion to file an amended complaint with this court (Docket Entry

No. 5) and motion for appointment of counsel (Docket Entry Nos. 8 and 9) are

denied.

      VACATED and REMANDED.




                                           2                                    21-15063